DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 3-12 and 14-22 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance of the claims is the body portion of the secondary payload bridge is made up of trusses. The closet prior art references are Smith et al and Foster et al. Both Smith and Foster disclose a payload adaptor for attaching satellites. However, Smith is a closed structure, not made up of trusses, and as Applicants arguments state it would not be obvious to change the closed structure of Smith with that of an open truss structure. The structure of Foster is not able to allow clockable attachments of the secondary payload ports. Further, combining prior art references to achieve the claimed limitations would involve hindsight reasoning. The criticality in the truss structure is that of reduced mass and increased strength.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MEDHAT BADAWI/Primary Examiner, Art Unit 3642